                         UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


SHANE DAVID RISJAN,

              Petitioner                          CIVIL ACTION NO. 3:15-CV-268

              v.                                  (JUDGE MARIANI)
                                                  (Magistrate Judge Mehalchick)
JOHN WETZEL, et al.,

              Respondents.


                                          ORDER

       AND NOW, THIS           /ci            DAY OF JULY 2019, upon consideration of

Magistrate Judge Mehalchick's R&R (Doc. 29) recommending dismissal of Petitioner's §

2254 Petition with prejudice, for the reasons discussed in the simultaneously filed

Memorandum Opinion, IT IS HEREBY ORDERED THAT:

   1. The R&R (Doc. 29) is NOT ADOPTED;

   2. The 28 U.S.C. § 2254 Petition (Doc. 1) is GRANTED to the extent that the

       Commonwealth of Pennsylvania is directed to release Petitioner within ninety (90)

       days unless the Commonwealth reinstates Petitioner's appeal rights nunc pro tune.




                                           Ro rt D.
                                           United States District Judge
